The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Publication 2020/0343335 to Yen et al (hereinafter Yen’335).
In re claim 1, Yen’335 discloses an integrated circuit[,] comprising:
- a first trace 350 including a first segment 360-4, a second segment 360-2, and a third segment 360-1 coupled in sequence [Figs. 3A, 3C];
- a second trace 340[,] including a fourth segment 370-3, a fifth segment 370-2, a sixth segment 370-1, a seventh segment 320-2, and an eighth segment 320-1 coupled in sequence [Figs. 3A, 3B]; and
- a third trace 330 including a ninth segment 330-4, a tenth segment 330-3, and an eleventh segment 330-1 coupled in sequence [Fig. 3B][;] ,
. wherein the first segment 360-4, the fourth segment 370-3, and the ninth segment 330-4 are substantially parallel [Fig. 3A], and the third segment 360-1, the eighth segment 320-1, and the eleventh segment 330-1 are substantially parallel [Fig. 3C][;] ,
360-2 crosses the tenth segment 330-3 and the seventh segment 320-2, and the fifth segment 370-2 crosses the tenth segment 330-3 [Figs 3A-B][;] , and 
. wherein each of the first trace 350, the second trace 340, and the third trace 330 is continuous.

    PNG
    media_image1.png
    241
    465
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    294
    804
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    294
    433
    media_image3.png
    Greyscale

Application(Fig.3) 	compared to		Yen (US Publ. 2020/0343335) Figs.3A & 3C
In re claim 2, Yen’335 discloses the sixth segment 370-1 being substantially parallel to the first segment 360-4 [Figs. 3B-C].
In re claim 3, Yen discloses an extension of the first segment 360-4 passes through the eleventh segment 330-1, an extension of the fourth segment 370-3 passes through the eighth segment 320-1, and an extension of the ninth segment 330-4 passes through the third segment 360-1 [Fig. 3A].
In re claim 4, Yen’335 discloses the first segment 360-4, the third segment 360-1, the fourth segment 370-3, the eighth segment 320-1, the ninth segment 330-4 and the eleventh segment 330-1 implemented in a same conductor layer [Figs. 3A-C].
In re claim 5, Yen discloses the first trace 350, the second trace 340 and the third trace 330 use only two conductor layers of a semiconductor structure [Fig. 3A].
In re claim 8, Yen’335 discloses an integrated circuit[,] comprising:
- a first trace 350, a second trace 340 and a third trace 330 [Fig. 3A][;] ,
. wherein each of the first trace, the second trace and the third trace is continuous[;] ,
. wherein the first trace, the second trace and the third trace use only two conductor layers of a semiconductor structure [Fig. 3A] [;] , and
. wherein in a crossing area of the first trace, the second trace and the third trace, the first trace 350 and the second trace 340 cross once (i.e., segment 360-2 crossing segment 320-2, in Figs. 3B-C), the first trace 350 and the third trace 330 cross once (i.e., segment 360-2 cross segment 330-3), and the second trace 340 and the third trace 330 cross once (i.e., segment 370-2 crossing segment 330-3, in Figs. 3B-C).
In re claims 6 & 9, Yen’335 discloses the integrated circuit being an inductor , which includes a first turn, a second turn and a third turn, the first trace 350 connecting the first turn and the third turn, the second trace 340 connecting the second turn, and the third trace 330 connecting the third turn and the first turn [Fig. 1A].
In re claims 7 & 10, Yen’335 discloses the integrated circuit being a transformer , which includes a first inductor and a second inductor, the first trace 350 and the third trace 330 being a part of the first inductor, and the second trace 340 being a part of the second inductor [Fig. 1A].

3.	Claims 11-12 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Publication 2019/0237238 to Yen et al (hereinafter Yen’238).
In re claim 11, Yen’238 discloses an integrated circuit[,] comprising:
- a first trace 802, a second trace 708, a third trace 714 and a fourth trace 806[;] ,
. wherein each of the first trace, the second trace, the third trace and the fourth trace is continuous[;] ,
wherein the first trace, the second trace, the third trace and the fourth trace use only two conductor layers of a semiconductor structure [Fig. 4][;] , and
. wherein in a crossing area of the first trace 802, the second trace 708, the third trace 714 and the fourth trace 806, the first trace 802 and the second trace 708 cross once (i.e., segment 803 crossing segment 708, in Fig. 4), the first trace 802 and the third trace 714 cross once (i.e., segment 803 crossing segment 712), the first trace 802 and the fourth trace 806 cross once (i.e., segment 803 crossing segment 806), the second trace 708 and the fourth trace 806 cross once (i.e., segment 707 crossing segment 806), and the third trace 714 and the fourth trace 806 cross once (i.e., segment 713 crossing segment 806, in Fig. 4).
 
    PNG
    media_image4.png
    244
    513
    media_image4.png
    Greyscale
			
    PNG
    media_image5.png
    226
    337
    media_image5.png
    Greyscale

Application(Fig.6) 	compared to		Yen (US Publ. 2019/0237238)Fig.4
In re claim 12, Yen’238 discloses the integrated circuit being a transformer , which includes a first inductor and a second inductor, the first trace 802 and the fourth trace 806 being a part of the first inductor, and the second trace 708 and the third trace 714 being a part of the second inductor [Fig. 4].	
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
.
March 18, 2022										    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815